            Case 4:19-cv-01740 Document 9-1 Filed on 07/30/19 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 98.194.251.136

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                          Title
06/24/2019 16:31:46    DD4F3FB6FF0C0859C83BCA122CCE2474D928C2BE           Play Exciting Games

05/11/2019 01:59:31    A36472B0ACD732EE5D74421CAC481F41A2D951D4 Lillianne Flash Dance

05/04/2019 21:10:48    AFB76AF3FBCF67A746D35349518E2D1275C76235           Kaisa Slippery and Wet

03/17/2019 00:00:02    117F2C52B28E2D6C67E3676B9AB35988ACCBFFE8           Perfect Pink Pussy

03/05/2019 04:48:07    FE6BD64592F9A9F5761205C9B9784205E49CAA4D           Best Fashion Model Girlfriends

03/05/2019 03:44:34    63944A2B8FFCADB0BBE4E19B690CA43D1D590F49           Hot Night Tiny Blonde

01/20/2019 04:42:17    F67AD2EB6F9D89395D2B03A9EB796547885A672E           Deux Jeunes Lesbiennes

10/25/2018 17:05:35    1CB73C42CFFDB68BEA5AA930A41884481329173D           First Time 18 Tight and Tiny


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
STX279
